DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  a period is missing at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3, 5-6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 2-3, 5-6 and 11-12 all recite certain selectivity “for single product formation”, such as “at least 95% selectivity for single product formation”, but one of ordinary skill in uncertain what is exactly “a single production formation” referring to.  Therefore, such limitation renders claim indefiniteness.
Claim 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 8 and 14 respectively recite “the metal organic framework includes a dopant”, but their corresponding claim 1 and 10 already recite such metal organic framework being pyrolyzed, i.e. a product by process limitation, wherein the MOF going through high temperature calcining. Therefore, it is not readily apparent to one of ordinary skill in the art whether such recited dopant only presented in the original MOF material before being pyrolyzed or after being pyrolyzed.  If dopant presented in the original MOF before being pyrolyzed, it is not readily apparent to one of ordinary skill in the art that such dopant would still be remaining as dopant in the pyrolyzed MOF material.  Therefore, such limitation renders claim indefiniteness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 and 8-13, 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitagawa (US2015/0231622) in view of Liu (US2012/0077667). 
Kitagawa teaches a pyrolyzed metal organic framework (MOF) consisting of having metal nanoparticles dispersed in such pyrolyzed MOF (abstract, [0032], [0070]-[0073]). Kitagawa also teaches the pyrolyzed MOF comprising porous carbon support derived from thermal decomposition of MOF and such carbon support supporting metal nanoparticles (para. [0032], [0061], [0069]-[0074]). Kitagawa further teaches the metal nanoparticles including zero-valent metal nanoparticles (para. [0031]), wherein such metal nanoparticles (apparently zero valent) are held in the pores of the during thermal treatment ([0070]-[0072]).
As for the claimed “a pyrolyzed MOF consisting of nitrogen free carbonaceous supports”  in claim 1 and 10,   it is noted that instant application discloses a pyrolyzed MOF material obtained with not using a nitrogen-containing ligand or nitrogen-containing organic solution to obtain a transition metal incorporated MOF, then thermal activating transition metal incorporated MOF composite material thus obtaining a transition metal decorated in porous carbon (see published parent application US 20190067706A1  para. [0031], [0024]-[0028], example 1-3), therefore, such claimed limitation is interpreted in light of its specification, i.e. any thermal activated transition metal MOF material not including nitrogen containing ligand or nitrogen containing organic solution.   
Kitagawa further teaches such pyrolyzed metal organic framework (MOF) is obtained by reacting a nitrogen-free ligand (e.g.  2, 5-dihydroxyterephthalic acid) with a transition metal ion under stirring in a solvent (e.g. Ni, Co, Cu, Zn etc.) ([0076], [0077], [0036]-[0037], [0040]-[0043]), then modifying such MOF by heating such metal nanoparticle composite (i.e. MOF) under temperature of 100-1000 °C ([0030], [0058], [0082], [0089]) preferably for 1 hour to 7 days, specifically 12 hours for precipitating metal nanoparticles ([0060], [0082], [0083], claim 12).   Kitagawa disclosed method not using a nitrogen containing ligand, and same or substantially thermally activated as that of instant application, therefore, same or substantially the same “a pyrolyzed MOF consisting of nitrogen free carbonaceous supports” as that of instantly claimed is expected. 
Regarding claim 1, Kitagawa does not expressly teach the MOF consisting of pores having a pore size of 10-15 angstroms (Å). 
Liu teaches a pyrolyzed MOF comprising transition metal crystallite dispersed in porous pyrolyzed MOF material containing carbon and having average pore diameter of 14.8 Å (para.[0033], [0036], [0046], [0053], [0054]).  Liu further teaches such pyrolyzed MOF is obtained via  using no nitrogen containing organic ligand (with or without nitrogen) and transition metal salt in solution to form MOF precursors ([0036], [0046]), then modifying such MOF precursors by  pyrolyzing  such MOF precursors together with metallic precursor  under temperature typically ranges from 400-1000 °C, specifically 750, 900 °C  (Fig. 1) to form a pyrolyzed MOF material having average pore diameter of 14.8  Å ( i.e. 1.48 nm) (Fig. 14b, [0052]-[0054]).  
It would have been obvious for one of ordinary skill in the art to adopt such pore size pyrolyzed MOF material as shown by Liu to modify the pyrolyzed MOF material of of Kitagawa because by doing so can help provide a pyrolyzed MOF material having high surface area and pore size thermal stability as suggested by Liu (para. [0053], Fig. 14 a, b). 
Furthermore, Kitagawa and Liu already teach a same or substantially the same pyrolyzing a same or substantially the same MOF and transition metal composite (precursor) with a same or substantially the same pyrolysis time and temperature  as that of instant application, therefore, a same or substantially the same product from a same or substantially the same method would be expected,  i.e. a same or substantially the same pyrolyzed MOF consisting of pores having a pore size of 10-15 Å as that of instantly claimed would be expected.    
Regarding claim 10, Kitagawa does not expressly teach transition metal being microcrystallite.  It is noted that Kitagawa already teaches transition metal having zero valence and being help in the pores of the pyrolyzed MOF material. 
Liu further discloses MOF material typically exhibits a well-defined crystal structure with transition metal and organic ligands evenly distributed throughout the pyrolyzed MOF framework ([0042]) and transition metal crystals being formed after thermal treating MOF and transition metal precursors ([0065]). 
As for the claimed transition metal crystallite being microcrystallite, the instant applicant’s parent specification (see parent application publication US2019/0067706 para. [0028]) discloses controlling the heating time and temperature leading to formation of small crystallite.   Kitagawa and Liu already teach a same or substantially the same pyrolyzing a same or substantially the same MOF and transition metal composite (precursor) with a same or substantially the same pyrolysis time and temperature  as that of instant application, therefore, a same or substantially the same product from a same or substantially the same method would be expected,  i.e. a same or substantially the same transition metal  crystallite having same or substantially the same crystal size ( i.e. microcrystallite) being positioned within at least a portion of the pores as that of instantly claimed would be expected.    
As for the claimed microcystallite being zero valence, Kitagawa discloses heating the metal and MOF complex and metal ions being reduced to form metal nanoparticles having zero valence state ([0031], [0056], [0070], [0074]).  Furthermore, Kitagawa and Liu already teach a same or substantially the same pyrolyzing a same or substantially the same MOF and transition metal  composite (precursor) with a same or substantially the same pyrolysis time and temperature as that of instant application as discussed above, hence,  it would have been obvious to one of ordinary skill in the art that  same or substantially the same  transition metal microcystallite being zero valence would be formed in the pyrolyzed MOF during such same or substantially the same  pyrolyzing as that of instant application. 
Regarding claim 2-3, 5-6 and 11-12, Kitagawa in view of Liu already teaches a same or substantially the same pyrolyzed MOF material as that of instantly claimed, therefore, same or substantially the same selectivity for a single product formation as that of instantly claimed would be expected. 
Regarding claim 4 and 13, Kitagawa teaches average diameter of metal nanoparticle size being 1 to 100 nm ([0063]), wherein such metal nanoparticle size can be controlled via controlling heating the metal and MOF precursor complex material (para. [0056]).  Since MOF being decomposed to form porous carbon support and such metal nanoparticles are the catalyst, therefore, Kitagawa disclosed catalyst particle size overlaps with that of instantly claimed catalyst powder size thus render a prima facie case of obviousness (see MPEP §2144. 05 I).   Furthermore, it would have been obvious for one of ordinary skill in the art to adopt same catalyst powder size as that of instantly claimed via routine optimization (see MPEP §2144. 05 II) via controlling desired heating conditions as suggested by Kitagawa because by doing so can help obtaining needed size for intended catalyst applications as suggested by Kitagawa (para. [0073]). 
Regarding claim 8-9 and 15-17, Kitagawa further teaches transition metal being selected from Ni, Co and Cu etc. ([0076], [0077], claim 3).
It would have been obvious for one of ordinary skill in the art “obvious to try” Ni, Co or Cu as transition metal for help obtaining a desired pyrolyzed MOF supported Ni, Co or Cu as catalyst for intended applications as suggested by Kitagawa (para. [0073]).  Furthermore, choosing Ni, Co or Cu from a finite number of identified, predictable transition metal solutions for help providing a desired pyrolyzed MOF supported transition metal catalyst would have a reasonable expectation of success (see MPEP §2143 KSR rational E).
Regarding claim 18, Kitagawa does not expressly teach microcrystallite comprises at least a 3:1 ratio of copper (111) facets to copper (200) facets. It is noted that the instant specification (see instant parent application publication US2019/0067706 para. [0037]) discloses such ratio being obtained via controlling the heating time and temperature, Kitagawa and Liu already teach a same or substantially the same pyrolyzing  a same or substantially the same MOF and transition metal copper with a same or substantially the same pyrolysis time and temperature  as that of instant application, therefore, a same or substantially the same product from a same or substantially the same method,  i.e. microcrystallite comprises at least  a 3:1 ratio of copper (111) facets to copper (200) facets, would be expected. 
Claim 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitagawa (US2015/0231622) in view of Liu (US2012/0077667) as applied above, and further in view of Schubert (DE102005053430A1) (for applicant’s convenience, machine translation has been used for citations).
Regarding claim 7 and 14, Kitagawa in view of Liu does not expressly teach the MOF comprising a dopant. 
	Schubert teaches a second metal doped porous MOF material (para. [0015], [0018], [0040]). 
	It would have been obvious for one of ordinary skill in the art to adopt such doped MOF as shown by Schubert to modify the MOF material of Kitagawa in view of Liu because by doing so can help increasing second metal content in the MOF thus help obtaining improved catalytic properties as suggested by Schubert (para. [0020]).  Furthermore, adopting such well-known dopants to modify MOF thus obtaining a MOF material with desired properties for intended applications would have predictable results (see MPEP §2143 KSR rationale D). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732